DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/818,188 filed 14 March 2019.

Election/Restrictions
The Applicant has previously elected the compound of claim 2 as the species of monomer, however as claim 2 and its contents have been canceled from the pending claims, the election of species is herein withdrawn and claims 3-10 are are herein examined on their merits. The restriction between Groups I-III is, however, maintained.

Examiner’s Note
Applicant's amendments and arguments filed 14 July 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 14 July 2022, it is noted that claim 1 has been amended to remove subject matter and claims 26-31 (withdrawn) have been added. Support can be found in the claims as originally filed. No new matter has been added.

Status of the Claims
Claims 1, 4-10, and 16-31 are pending.
Claims 16-31 are withdrawn.
Claims 1 and 4-5 are rejected.
Claims 6-10 are allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 stands rejected under 35 U.S.C. 102a1 as being anticipated by Mitsudome et al. (ChemCatChem 2017, 9, 3632-3636).
The Applicant claims, in claim 1, a monomer comprising a formamide functionality attached to a polymerizable group, wherein the polymerizable group comprises a cyclic olefin.
Mitsudome teaches the compound shown below comprising a cyclic olefin ring linked to a formamide group and wherein the compound anticipates instant claim 1 (pg 3634, Table 2).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1 and 4-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Fetzer et al. (GB 1,064,835).
The Applicant claims, in claim 1, a monomer comprising a formamide functionality attached to a polymerizable group, wherein the polymerizable group comprises a cyclic olefin. Claim 4 requires the polymerizable group to be a norbornene group and claim 5 requires the norbonene to be functionalized with an alkyl-formamide group.
Fetzer teaches the following compound which comprises a substituted norbornene group linked via a methyl (alkyl) group to a formamide functionality (N-formyl(hexachloro-norbornenyl)-methylamine) (pg 2, lns 5-8). The compound of Fetzer anticipates instant claims 1 and 4-5.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Reetz et al. (Tetrahedron Letters, Vol. 33, No. 24, pp. 3453-3456, 1992).
The Applicant claims, in claim 1, a monomer comprising a formamide functionality attached to a polymerizable group, wherein the polymerizable group comprises a cyclic olefin. Claim 4 requires the polymerizable group to be a norbornene group.
Reetz teaches the following compound which comprises a norbornene group linked to a formamide functionality (formula 5a) (pg 2, lns 5-8). The compound of Reetz anticipates instant claims 1 and 4.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Allowable Subject Matter
	Claims 6-10, which require specific structures comprising a norbornene linked to a formamide either by alkyl or aryl linkages are free of the art and would be allowable if written as an independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613